10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

 

 

 

 

 

 

 

 

 

 

[_FiteD ____ RECEIVED
ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD
APR 39 2021
CLERK US DISTRICT COURT
UNITED STATES DISTRICT COURT pou
DISTRICT OF NEVADA
-0Oo-
UNITED STATES OF AMERICA ) Case No. 2:06-mj-795-
)
Plaintiff, ) ORDER FOR DISMISSAL _AND
Vs. ) QUASHING W. T
)
DANIEL IZQUIERDO, )
)
Defendant. )
)
)
Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, and by leave of
Court endorsed hereon, the United States for the District of Nevada hereby dismisses with
prejudice complaint number 2:06-mj-795 on Daniel Izquierdo and requests to quash any
associated warrant.
DATED this 29th day of April, 2021.
CHRISTOPHER CHIOU
Acting United States Attorney
/s/ Rachel Kent
RACHEL KENT
Special Assistant United States Attorney
Leave of Court is granted for the filing of the foregoing dismissal.
DATED this__ 3? ___ day of April, 2021.

 

UNITED STATES MAGISTRATE JUDGE
1

 
